Citation Nr: 0008058	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  92-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for mesenchymoma due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
This case was remanded by the Board in September 1994, June 
1996, May 1998 and April 1999; it was returned to the Board 
in November 1999.  The veteran testified before the 
undersigned member of the Board at a hearing held in 
Washington, DC, in April 1996.


REMAND

Briefly, the veteran contends that the malignant mesenchymoma 
for which he was treated in 1970 resulted from his exposure 
to ionizing radiation in service.  Specifically, he alleges 
that he was exposed to ionizing radiation in 1952 while 
stationed at Fairchild Air Force Base and also while 
subsequently stationed in England at the Brize-Norton Royal 
Air Force Station.  The veteran contends, in essence, that he 
was in proximity to nuclear weapons while at the Fairchild 
facility, and that, on one occasion, he was also responsible 
for cleaning up the residuals of a B-36 bomber which had 
crashed at that base while carrying nuclear weapons.

As noted in the Board's prior remand in April 1999, 
mesenchymoma is a radiogenic disease pursuant to 38 C.F.R. 
§ 3.311.  As explained in the April 1999 remand, when a 
radiogenic disease first becomes manifest after service, and 
it is contended that the disease is the result of exposure to 
ionizing radiation in service, a radiation dose estimate will 
be obtained from VA's Under Secretary for Health for claims 
alleging radiation exposure on a basis other than atmospheric 
nuclear weapons test participation or participation in the 
occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. 
§ 3.311 (1999).

The April 1999 remand noted that while the RO obtained a 
radiation dose estimate from VA's Under Secretary for Health 
in July 1998, that estimate was based solely on the veteran's 
claimed exposure at the Brize-Norton facility; a September 
1998 opinion by VA's Director of the Compensation and Pension 
Service also relied solely on the veteran's service at the 
Brize-Norton facility.  The April 1999 remand requested that 
the RO, after receiving any available information from the 
Office of the Air Force Surgeon General to verify the 
veteran's exposure to ionizing radiation at the Fairchild Air 
Force Base, forward the claims folder to VA's Under Secretary 
for Health for preparation of a radiation dose estimate for 
the veteran, to include consideration of the veteran's 
claimed exposure at the Fairchild Air Force Base, in 
accordance with the requirements of 38 C.F.R. § 3.311 
(a)(2)(iii) (1999).

The record reflects that while the RO successfully contacted 
the U.S. Air Force for the requested information, the RO did 
not thereafter forward the veteran's claims folder to VA's 
Under Secretary for Health for preparation of a radiation 
dose in accordance with the Board's April 1999 remand.  This 
case must therefore be remanded again for further development 
prior to adjudication of the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the claims 
folder to VA's Under Secretary for 
Health for preparation of a 
radiation dose estimate for the 
veteran, to include consideration of 
the veteran's claimed exposure at 
the Fairchild Air Force Base, in 
accordance with the requirements of 
38 C.F.R. § 3.311 (a)(2)(iii) 
(1999).

2.  Then, the RO should determine 
whether the veteran was exposed to 
radiation during service, and, if 
so, should undertake any other 
development required under 38 C.F.R. 
§ 3.311, to include review by the 
Director of the Compensation and 
Pension Service.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of service 
connection for mesenchymoma on a 
radiation basis. 
 
4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


